Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yano et al. (US 2013/0214883) in view of (DE 202018101604).
	Regarding claim 16, Yano discloses contact switching device comprising:
at least one stationary contact (33a); and a movable contact (48a) movable from a first switching state to a second switching state by a magnetic armature (38), 
wherein the magnetic armature (38) has a spring (39, 47) configured to reset the movable contact from the second switching state to the first switching state.
Yano does not disclose the spring has a first spring region with a first spring constant and a second spring region with a second spring constant which is greater than the first spring constant.  
DE 202018101604 discloses a key module for a key on a keyboard comprising the spring (160) has a first spring region (361) with a first spring constant and a second spring region (364) with a second spring constant which is greater than the first spring constant.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first and second spring region as taught by DE 604 with Yano’s device for the purpose of returning to the rest position or starting position after pressing.
Regarding claims 17, 19, 20 and 21:
Although DE 604  does not explicitly disclose the first spring region (361) is configured to be or only compressed when a changeover is made from the first switching state to an intermediate state.  It is inherent that when the spring is compressed, the first switching state will changeover to the intermediate state or from an intermediate state to the second switching state.  
Regarding claim 22, DE 604 discloses:
the first spring region (361) and the second spring region (364) have windings of different degrees of closeness.  
Regarding claim 23, DE 604 discloses:
the first spring region (362) and the second spring region (364) have different numbers of windings.  
Regarding claim 24, DE 604 discloses:
the first spring region (362) and the second spring region (364) have different spring travels.  
Regarding claim 25, Yano and DE 604 do not disclose the spring has at least one third spring region with a third spring constant which is greater than the second spring constant.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the third spring constant which is greater than the second spring constant for the purpose of suitability of the intended use, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Furthermore, these are duplicate parts for multiple effects and this generally does not provide patentable weight to the claimed invention. See St. Regis Paper Co. v Bemis Co. 193 USPQ 8 (7th Cir. 1977). 
Regarding claim 26, Yano discloses:
the magnetic armature (38) has a shaft (45) and the shaft (45) projects through the spring (39, 47).  
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over 
Yano et al. (US 2013/0214883) and (DE 604) in view of Bogner (US 4,755,781).
Regarding claim 27, Yano discloses:
the shaft (45) projects through an opening in a yoke (37), which is part of a magnetic circuit, and 
However, Yano and DE604 do not disclose the liner composed of a plastic is arranged in the opening of the yoke (1) for guiding the shaft.  
Bogner discloses an electrical switch comprising the liner (28) composed of a plastic is arranged in the opening of the yoke (1) for guiding the shaft (24).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the liner as taught by Bogner with Yano’s device for the purpose of having better performance.
Regarding claim 28, Bogner discloses:
the liner (28) forms a stop for the spring (27).  
Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yano et al. (US 2013/0214883) and (DE 202018101604) in view of Young Myoung Yeon (CN 102543582).
	Regarding claim 29, Yano discloses: 
the contacts (33a, 48a) are arranged in the switching chamber (see the drawing below).  
However, Yano and DE 604 do not disclose the contacts are arranged in a switching chamber configured to contain a gas which contains H2.   
Young discloses a contact switching device comprising the switching chamber (400) configured to contain a gas which contains H2.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the H2 as taught by Young with Yano’s device for the purpose of generating electricity, or power and heat.

[AltContent: textbox (Switching chamber)][AltContent: arrow]
    PNG
    media_image1.png
    331
    480
    media_image1.png
    Greyscale

Regarding claim 30:
Although Young does not explicitly disclose the gas has an H2 content of at least 50%, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gas has an H2 content of at least 50%, for the purpose of saving cost.
Response to Arguments
Applicant's arguments filed 7/28/22 have been fully considered but they are not persuasive. 
In the REMARKS:
	Page 2, last para. and page 3, the first 3 paras”
	Applicant argued that:
“Applicant submits that a key of a keyboard and the tactile feel of that key for a user has nothing to do with a contact switching device as described Yano. ……………. Even though DE '604 describes a spring, it does not solve the above described problem. Rather, DE '604 is concernedEPC-595-EH about biasing energy for keys of a keyboard in a resting position and the tactile feel of these keys for the user. See supra and DE '604, paragraphs [ooo4]-[ooo6]; claim 1. 
Thus, a skilled artisan would not consider these two references because they are not analogous art. Hence, independent claim 16 is allowable”.

This argument is not found to be persuasive, because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, DE 202018101604 discloses a key module for a key on a keyboard comprising the spring (160) has a first spring region (361) with a first spring constant and a second spring region (364) with a second spring constant which is greater than the first spring constant.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first and second spring region as taught by DE 604 with Yano’s device for the purpose of returning to the rest position or starting position after pressing.
Allowable Subject Matter
Claim 18 would be allowable if rewritten to overcome the objection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 31 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest the switching device comprising the first spring region is configured to be blocked during a changeover from the intermediate state to the second switching state.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
October 3, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837